       .
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                                FILED
                                        UNITED STATES DISTRICT CO~TCLERK US D STRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN                             T ICT OF CALIFORNIA
                                                                            BY                                               DEPUTY

              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINA
                                   v.                                (For Offenses Committed On or After November 1, 1987)
              Franklin Adriel Rochac-Garcia
                                                                        Case Number:         18-cr-05555-NLS
                                                                     Danielle Rachel Iredale
                                                                     Defendant's Attorney
REGISTRATION NO.                   73155298
D -
The Defendant:

1Z1   pleaded guilty to count(s)         2 of the Information

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                     Nature of Offense                                                                 Number(s)
s use 1325                          Improper Entry by an Alien (Misdemeanor)                                             2




      The defendant is sentenced as provided in pages 2 through                2            of this judgment.


D     The defendant has been found not guilty on count(s)

1Z1   Count(s)   1 of the Information                           1s   dismissed on the motion of the United States.

IZI   Assessment :   $10.00 - remitted


IZI Fine waived               D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     January 24. 2019
                                                                     Date of Imposition of Senten~

                                                                       ~~~~6:=--
                                                                     HON. NITA L. STOR1V1ES
                                                                     UNITED STATES MAGISTRATE JUDGE



                                                                                                                   18-cr-05555-NLS
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Franklin Adriel Rochac-Garcia                                            Judgment - Page 2 of 2
CASE NUMBER:              18-cr-05555-NLS

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 60DAYS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                               A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                         , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      18-cr-05555-NLS
